JUDGMENT
Per Curiam
Upon consideration of the record from the United States District Court for the District of Columbia and the parties’ briefs, see Fed. R. App. P. 34(a)(2), D.C. Cir. Rule 34(j), it is
ORDERED AND ADJUDGED that the district court’s order filed December 2, 2015, be affirmed. The appellants’ response to the motion to dismiss for failure to state a claim was unresponsive to the arguments raised in the motion, and the district court therefore correctly concluded that the motion to dismiss was conceded pursuant to Local Rule 7(b). See Cohen v. Bd. of Trustees of the Univ. of the District of Columbia, 819 F.3d 476, 484 (D.C. Cir. 2016) (holding that dismissal of a complaint as conceded under Local Rule 7(b) is without prejudice to the filing of a renewed complaint).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.